TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-99-00651-CR







Joe Longoria Jr., Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0971991, HONORABLE JON N. WISER, JUDGE PRESIDING







Appellant Joe Longoria Jr. appeals from an order revoking community supervision. 
He was placed on supervision following his conviction for kidnapping.  See Tex. Penal Code Ann.
§ 20.03 (West 1994).  

The district court found that appellant violated six conditions of his community
supervision.  Appellant's sole point of error is that one of the six violations was not proved. 
Because the remaining unchallenged findings are sufficient to support the revocation order, no
abuse of discretion would be shown even if appellant's contention were sustained.  See Moore v.
State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).  The point of error is overruled.

The order revoking community supervision is affirmed.



	                                                                       


	Mack Kidd, Justice

Before Chief Justice Aboussie, Justices Kidd and Smith

Affirmed

Filed:   June 15, 2000

Do Not Publish